DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Na et al. (Na), EP 2200367.
Regarding Claim 1, Na discloses a method for receiving multicast/broadcast 
service (MBS) by a user equipment (UE) (i.e., mobile terminal 101; see paragraph [0023]), the method comprising:
when handover is determined, receiving, through a source base station, radio bearer configuration information for receiving MBS session data through a target base station (i.e., the source base station 102-1 which has received the HandoverRequestAck message transmits a handover command message containing the MEMS Neighbor Cell PTM RB information to the mobile terminal 101; see paragraph [0024]); 
configuring a radio bearer for receiving the MBS session data through the target base station based on the radio bearer configuration information (i.e., the mobile terminal 101 sets up MBMS channel information based on the MBMS Neighbor Cell PTM RB information; see paragraph [0024]); and
receiving the MBS session data through the radio bearer (i.e., the mobile 
terminal 101 receives MBMS packets through the MBMS PTM radio bearer provided by the target base station 102-2; see paragraph [0024]),
wherein the radio bearer configuration information is information generated by the target base station and transmitted to the source base station (i.e., the target base station 102-2 includes PTM radio bearer information (MBMS Neighbor Cell PTM RB information) associated with the MBMS service ID in a handover acknowledge message (HandoverRequestAck) and transmits the HandoverRequestAck message to the source base station 102-1; see paragraph [0024]).
Regarding Claim 2, Na discloses wherein the source base station transmits a handover request message to the target base station, and wherein the handover request message includes at least one of MBS session context information (i.e., the handover request message includes a MBMS service ID; see paragraph [0023]) and protocol data unit (PDU) session context information associated with an MBS session.
Regarding Claim 14, Na discloses a user equipment (UE) (i.e., mobile terminal 101; see figure 1) receiving multicast/broadcast service (MBS) data (see figure 1), the UE comprising: 
a receiver configured to receive (as shown in figure 1, mobile terminal 101 communicates with base station 102 therefore, a receiver is required), through a source base station, radio bearer configuration information for receiving MBS session data through a target base station when handover is determined (see rejection for claim 1 above); and
a controller configured to configure (as required for the mobile terminal 101 to set up MBMS channel information based on the MBMS Neighbor Cell PTM RB information; see paragraph [0024])  a radio bearer for receiving the MBS session data through the target base station based on the radio bearer configuration information (see rejection for claim 1 above), wherein the receiver:
further receives the MBS session data through the radio bearer (see rejection for claim 1 above), wherein the radio bearer configuration information is information generated by the target base station and transmitted to the source base station (see rejection for claim 1 above).
Regarding Claim 15, Na discloses wherein the source base station transmits a handover request message to the target base station, and wherein the handover request message includes at least one of MBS session context information and protocol data unit (PDU) session context information associated with an MBS session (see rejection for claim 2 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na in view of Chun et al. (Chun), U.S. Publication No. 2010/0261468.
Regarding Claims 3 and 16, Na discloses the method and UE as described 
above.  Na fails to disclose wherein an MBS session associated with transmission of the MBS session data and the radio bearer is 1:N or N:1 mapped to each other, and wherein N is a natural number not less than 1.  Chun discloses wherein an MBS session associated with transmission of the MBS session data and the radio bearer is 1:N (i.e., for a point-to-multipoint service (i.e., Multimedia Broadcast/Multicast Service; MBMS), the base station and terminal have a one to N mapping relationship, and the transmitted data from the base station may be received by a plurality of terminals.; see paragraph [0094]) or N:1 mapped to each other, and wherein N is a natural number not less than 1 (see paragraph [0094]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Chun’s invention with Na’s invention in order to minimize a data loss by a reception entity (see Chun’s abstract).	
Claim(s) 4, 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na in view of Eyuboglu et al. (Eyuboglu), U.S. Patent No. 11,375,527.
Regarding Claims 4 and 17, Na discloses the method and UE with a MBS 
as described above.  Na fails to disclose wherein the target base station, when a session context for the session data is not configured, transmits a message for requesting to set up a session to a core network access and mobility management function (AMF) entity and receives a message for starting the session from the AMF entity.  Eyuboglu discloses wherein the target base station, when a session context for the session data is not configured, transmits a message for requesting to set up a session to a core network access and mobility management function (AMF) entity (i.e., target MP (MP2), MP2 sends a Path Switch Request message upstream towards the MME/AMF using the S1-C/NG-C interface. When an end-to-end S1-AP link is used between MP2 and the core network (Method A1), this message travels up to the MME/AMF; see col. 49, lines 44-51) and receives a message for starting the session from the AMF entity (i.e., the path switch is performed at the S-GW/UPF by changing the end-point of the GTP-U tunnel from MP1 to MP2; see col. 49, lines 44-51).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Eyuboglu’s invention with Na’s invention for enabling the deployment of wireless networks at a low cost and low complexity (see Eyuboglu’s col. 1, lines 52-64).
Regarding Claim 7, Na discloses the method with a MBS as described above.  
Na fails to disclose wherein the target base station transmits a path switch request
message for requesting to switch a path for the session data to a core network access and mobility management function (AMF) entity, and wherein the path switch request message includes session context information.  Eyuboglu discloses wherein the target base station transmits a path switch request message for requesting to switch a path for the session data to a core network access and mobility management function (AMF) entity (i.e., target MP (MP2), MP2 sends a Path Switch Request message upstream towards the MME/AMF using the S1-C/NG-C interface. When an end-to-end S1-AP link is used between MP2 and the core network (Method A1), this message travels up to the MME/AMF; see col. 49, lines 44-51), and wherein the path switch request message includes session context information (i.e., the path switch is performed at the S-GW/UPF by changing the end-point of the GTP-U tunnel from MP1 to MP2; see col. 49, lines 44-51).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Eyuboglu’s invention with Na’s invention for enabling the deployment of wireless networks at a low cost and low complexity (see Eyuboglu’s col. 1, lines 52-64).
Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na in view of Mun et al. (Mun), U.S. Patent No. 9,161,183.
Regarding Claims 5 and 18, Na discloses the method and UE as described above.  Na fails to disclose wherein the target base station, when an MBS session context for the MBS session data is not configured, generates the radio bearer configuration information using protocol data unit (PDU) session context information associated with an MBS session for the MBS session data.  Mun discloses wherein the target base station, when an MBS session context for the MBS session data is not configured, generates the radio bearer configuration information using protocol data unit (PDU) session context information associated with an MBS session for the MBS session data (i.e., the above-mentioned MAC PDU attribute list information may include a multicast CID provided from the second MBS zone, a logical flow ID, etc. Also, the above-mentioned MAC PDU attribute list information may further include MAC PDU size information and new security information.; see col. 10, lines 19-24).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Mun’s invention with Na’s invention for guaranteeing continuity of service (see col. 4, lines 8-10 of Mun).
Claim(s) 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na in view of Jin et al. (Jin), U.S. Publication No. 2019/0306761.
Regarding Claims 6 and 19, Na discloses the method and UE with a MBS as 
described above.  Na fails to disclose wherein the target base station determines a transmission type for the session data.  Jin discloses wherein the target base station determines a transmission type for the session data (i.e., the target base station supports network slices corresponding to the session B1 and the session B2 therefore, the target base station determines a transmission type for the session data; see paragraph [0146]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Jin’s invention with Na’s invention for improving efficiency of determining a handover response message (see paragraph [0146] of Jin).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na in view of Mun.
Regarding Claim 8, Na discloses a method for controlling, by a target base 
station (i.e., target base station 102-2; [0023]), reception of multicast/broadcast service (MBS) data by a user equipment (UE) (i.e., mobile terminal 101; see paragraph [0023]), the method comprising:
receiving a handover request message including at least one of MBS session context information for the UE associated with an MBS session from a source base station (i.e., the source base station 102-1 transmits a handover request message to a target base station 102-2.  The handover request message includes a MBMS service ID; see paragraphs [0023] and [0024]);
generating radio bearer configuration information for the UE to receive MBS session data (i.e., the target base station 102-2 includes PTM radio bearer information (MBMS Neighbor Cell PTM RB information) associated with the MBMS service ID in a handover acknowledge message (HandoverRequestAck) and transmits the HandoverRequestAck message to the source base station 102-1; see paragraph [0024]); and
transmitting the radio bearer configuration information to the source base station 
(i.e., transmits the HandoverRequestAck message to the source base station 102-1; see paragraph [0024]).
Na fails to disclose protocol data unit (PDU) session context information.
Mun discloses protocol data unit (PDU) session context information (i.e., the 
above-mentioned MAC PDU attribute list information may include a multicast CID provided from the second MBS zone, a logical flow ID, etc. Also, the above-mentioned MAC PDU attribute list information may further include MAC PDU size information and new security information.; see col. 10, lines 19-24).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Mun’s invention with Na’s invention for guaranteeing continuity of service (see col. 4, lines 8-10 of Mun).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na in view of Chun.
Regarding Claim 9, Na discloses the method as described above.  Na fails to 
disclose wherein an MBS session associated with the MBS session data and the radio bearer is 1:N or N:1 mapped to each other, and wherein N is a natural number not less than 1.  Chun discloses wherein an MBS session associated with the MBS session data and the radio bearer is 1:N (i.e., for a point-to-multipoint service (i.e., Multimedia Broadcast/Multicast Service; MBMS), the base station and terminal have a one to N mapping relationship, and the transmitted data from the base station may be received by a plurality of terminals.; see paragraph [0094]) or N:1 mapped to each other, and wherein N is a natural number not less than 1 (see paragraph [0094]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Chun’s invention with Na’s invention in order to minimize a data loss by a reception entity (see Chun’s abstract).
Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na in view of Eyuboglu.
Regarding Claim 10, Na discloses the method with a MBS as described above.  Na fails to disclose wherein generating the radio bearer configuration information includes: when the session context for the session data is not configured in the target base station, transmitting a message for requesting to set up a session to a core network access and mobility management function (AMF) entity; and receiving a message for starting the session from the AMF entity.  Eyuboglu discloses wherein generating the radio bearer configuration information includes: when the session context for the session data is not configured in the target base station, transmitting a message for requesting to set up a session to a core network access and mobility management function (AMF) entity (i.e., target MP (MP2), MP2 sends a Path Switch Request message upstream towards the MME/AMF using the S1-C/NG-C interface. When an end-to-end S1-AP link is used between MP2 and the core network (Method A1), this message travels up to the MME/AMF; see col. 49, lines 44-51); and receiving a message for starting the session from the AMF entity (i.e., the path switch is performed at the S-GW/UPF by changing the end-point of the GTP-U tunnel from MP1 to MP2; see col. 49, lines 44-51).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Eyuboglu’s invention with Na’s invention for enabling the deployment of wireless networks at a low cost and low complexity (see Eyuboglu’s col. 1, lines 52-64).
Regarding Claim 13, Na discloses the method with a MBS as described above.  
Na fails to disclose further comprising transmitting a path switch request message for requesting to switch a path for the session data to a core network access and mobility management function (AMF) entity, wherein the path switch request message includes the session context information.  Eyuboglu discloses further comprising transmitting a path switch request message for requesting to switch a path for the session data to a core network access and mobility management function (AMF) entity (i.e., target MP (MP2), MP2 sends a Path Switch Request message upstream towards the MME/AMF using the S1-C/NG-C interface. When an end-to-end S1-AP link is used between MP2 and the core network (Method A1), this message travels up to the MME/AMF; see col. 49, lines 44-51), wherein the path switch request message includes the session context information (i.e., the path switch is performed at the S-GW/UPF by changing the end-point of the GTP-U tunnel from MP1 to MP2; see col. 49, lines 44-51).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Eyuboglu’s invention with Na’s invention for enabling the deployment of wireless networks at a low cost and low complexity (see Eyuboglu’s col. 1, lines 52-64).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na in view of Mun.
Regarding Claim 11, Na discloses the method as described above.  Na fails to disclose wherein generating the radio bearer configuration information includes: when the MBS session context for the MBS session data is not configured in the target base station, generating the radio bearer configuration information using PDU session context information associated with the MBS session for the MBS session data.  Mun discloses wherein generating the radio bearer configuration information includes: when the MBS session context for the MBS session data is not configured in the target base station, generating the radio bearer configuration information using PDU session context information associated with the MBS session for the MBS session data (i.e., the above-mentioned MAC PDU attribute list information may include a multicast CID provided from the second MBS zone, a logical flow ID, etc. Also, the above-mentioned MAC PDU attribute list information may further include MAC PDU size information and new security information.; see col. 10, lines 19-24).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Mun’s invention with Na’s invention for guaranteeing continuity of service (see col. 4, lines 8-10 of Mun).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na in view Jin.
Regarding Claim 12, Na discloses the method with a MBS as described above.  Na fails to disclose wherein generating the radio bearer configuration information includes determining a transmission type for the MBS session data.  Jin discloses wherein generating the radio bearer configuration information includes determining a transmission type for the MBS session data (i.e., the target base station supports network slices corresponding to the session B1 and the session B2 therefore, the target base station determines a transmission type for the session data; see paragraph [0146]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Jin’s invention with Na’s invention for improving efficiency of determining a handover response message (see paragraph [0146] of Jin).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645      
November 8, 2022